DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	Applicant's election of claims 1-14 and 23-25, without traverse, has been acknowledged.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin  (US Pat. Appln. Pub. 2016/0118333) in view of Jeng et al., (US Pat. Appln. Pub. 2019/0131241, hereinafter Jeng).

Regarding claim 1, Lin discloses an electronic device package (EDP), comprising:
a first circuit layer (154, 160, 164, 210, 256 in Fig. 8b; para 0077, 0078, 0088, 0097) comprising a first/bottom surface, and a second/top surface opposite to the first surface, the first circuit layer comprising a first dielectric layer (DL) having a first opening, and a first electrical contact (see insulating layer 154 having the opening with an exposed conductive pad in Fig. 8b; para 0077), and the first electrical contact is at least partially disposed in the first opening and exposed through the first opening; and
a first electronic component (die 84 in Fig. 8b; para 0069) disposed on the second surface and electrically connected to the first circuit layer                                   
(Fig. 8b).
Lin does not explicitly teach: a) a width of an aperture of the first opening increasing from the first surface toward the second surface.
	Jeng teaches an EDP having an interconnect structure (IS) with conventional circuit layers including a plurality of insulating layers (IL) wherein an IL of the IS (see 104 at the bottom of 102 in Fig. 1K; para 0024) has a conductive bonding contact feature/pad (106 in the bottom 104 in Fig. 1K) in an aperture therein, a width of an aperture of the first opening increasing from a first/bottom surface toward an opposing second/top surface (see the profile of the aperture having 106 therein at the bottom 104 in Fig. 1K) providing the desired shape/profile for the bonding pad, enhancing stress relief and providing improved bonding strength.  
Lin and Jeng are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.

It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Jeng, so that the bonding strength of the contact can be increased and the stress can be reduced Lin’s EDP. 
		 
Regarding claim 2, Lin and Jeng teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin further teaches a conventional contact/pad configuration, wherein a surface of an electrical/conductive pad/contact is conventionally recessed from a first surface of a DL (see 398 and 402 respectively in Fig. 22a; para 0038-0039) providing the desired surface protection for the contact.

Regarding claims 3-4 respectively, Lin and Jeng teach substantially the entire claimed structure as applied to claim 1 above, wherein:
Jeng teaches:
a) a thickness of an electrical contact being larger than that of a wiring layer of a circuit layer (see the contact 106 at the bottom 104 v/s conductive wiring 106 in top two 104 layers above the bottom 104 in Fig. 1K) providing improved bonding strength for an external contact; 
Lin teaches;
b) a conventional solder conductor (see 404 in Fig. 22a; para 0054, 0142) partially disposed in an opening, and electrically connected to the electrical contact to provide improved bonding strength.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Jeng, so that the bonding strength of the contact can be increased in Lin’s EDP. 

Regarding claim 12, Lin and Jeng teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin further teaches the first circuit layer further comprising a second DL (160 in Fig. 8b; para 0078)r, and the second DL comprises at least one second opening, and a width of an aperture of the second opening increases from the first surface toward the second surface (see the opening filled by 162 at the top portion of 160 in Fig. 8b).

Regarding claim 24, Lin and Jeng teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin further teaches a bonding pad configuration comprising an additional/second DL and a second electrical contact (see 402 and 398 respectively in Fig. 22a; para 0139-0140), and an elevation of an upper surface of a portion of the second electrical contact is lower than an elevation of an upper surface of the second DL. 
 
 4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over                         Lin  (US Pat. Appln. Pub. 2016/0118333), Jeng et al., (US Pat. Appln. Pub. 2019/0131241, hereinafter Jeng) and further in view of Kim et al., (US Pat. Appln. Pub. 2016/0163663, hereinafter Kim). 

Regarding claims 5-7, Lin and Jeng teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin further teaches:
- an opening in an insulating DL comprising a curved sidewall (see top portion of the opening in 402 in Fig. 22a; para 0139); and 
- a portion of a solder conductor disposed in the opening, and the portion of the conductor comprises a curved sidewall (see bump 404 in Fig. 22a; para 0054, 0142).

Lin and Jeng fail to teach: a) an intermetallic compound (IMC) in the first opening and between the first electrical contact and the first solder conductor.
	Kim teaches an EDP having an electrical contact/pad layer and a solder thereon wherein a conventional IMC is present there between (see 143a/143 and 160 respectively in Fig. 2A-4B, the IMC not numerically referenced; para 0064, 0070-0074, 0081-0083) improving diffusion barrier properties of the contact.  	
	Lin, Jeng and Kim are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng and Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Kim, so that the reliability of the electrical contact can be improved in Jeng and Jeng and Lin’s EDP. 

5.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin  (US Pat. Appln. Pub. 2016/0118333), Jeng et al., (US Pat. Appln. Pub. 2019/0131241, hereinafter Jeng) and further in view of Su (US Pat. 9735131) and Kuo et al., (US Pat. Appln. Pub. 2017/0084589, hereinafter Kuo). 

Regarding claims 8-11 respectively, Lin and Jeng teach substantially the entire claimed structure as applied to claim 1 above, except: a) a surface of the first electrical contact protrudes out from the first surface of the first DL, b) the first electrical contact comprising a first portion disposed in the first opening, and a second portion interfacing the first portion, and an interface of the first portion and the second portion is substantially coplanar with the first surface of the first DL, c) an overall thickness of the first portion and the second portion is larger than a thickness of a wiring layer of the first circuit layer, and d) a first solder conductor, wherein the first solder conductor covers an upper surface and sidewalls of the second portion.

a) Su teaches an EDP having an under bump electrical contact/pad wherein the electrical contact protrudes out from a surface of a DL (see 72 and 68 respectively in Fig. 8; col. 5, lines 40-55) providing improved inspection capability:
b) -c)  Su further teaches:
- the electrical contact comprising a first portion disposed in an opening in the DL, and a second portion interfacing the first portion (see a portion of 72, 70 above a top surface of 68 and a portion below the top surface of 68 respectively in Fig. 8), and an interface of the first portion and the second portion is substantially coplanar with the top surface of the first DL; and 
- an overall thickness of the first portion and the second portion is larger than that of a wiring layer of a circuit layer (see 72, 70 v/s redistribution layer wiring 70 there below in Fig. 8).
d) Kuo teaches an EDP having an electrical contact comprising a first solder conductor portion and a second portion (see conductive component 900 and 910 respectively in Fig. 3; para 0055-0056) wherein the first solder conductor covers an upper surface and sidewalls of the second portion, providing a robust electrical contact.
    Lin, Jeng, Su and Kuo are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng and Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-d), as taught by Su and Kuo, so that the reliability and the inspection capability of the electrical contact can be improved in Jeng and Lin’s EDP. 

6.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin  (US Pat. Appln. Pub. 2016/0118333), Jeng et al., (US Pat. Appln. Pub. 2019/0131241, hereinafter Jeng) and further in view of Chen et al., (US Pat. Appln. Pub. 2016/0035709, hereinafter Chen). 

Regarding claims 21-23 respectively, Lin and Jeng teach substantially the entire claimed structure as applied to claim 1 above, wherein Lin further teaches the first electronic component comprising:
a semiconductor die (84 in Fig. 8b; para 0069);
a solder conductor (120 in Fig. 8b; para 0054, 0066);
a second circuit layer (116 in Fig. 8b; para 0063) over the semiconductor die and electrically connected to the first circuit layer through the solder conductor; and
an adhesion layer (see an insulating adhesive layer 118 in Fig. 8b; para 0063)  between the second circuit layer and the semiconductor die.

Lin and Jeng fail to teach: a) the conductive structure inserted into the solder conductor, and b) an elevation of a bottom surface of the conductive structure is higher than an elevation of a bottom surface of the semiconductor die with respect to the first surface of the first circuit layer.
	Chen teaches:
- an EDP having solder connections wherein a conductive structure inserted into the solder conductor (see stud bump 112 and 182 respectively in Fig. 27; para 0078) to provide a robust solder joint; and 
- an elevation of a bottom surface portion of a top ball region of a conductive structure is higher than an elevation of a bottom surface of the semiconductor die (see bottom portion of top ball 114 of the structure 114, 112’ v/s the bottom of 118 in Fig. 24; para 0065-0067) with respect to a t surface of a circuit layer (100/110 in Fig. 24; para 0067) there below. 
   	 Lin, Jeng and Chen are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeng and Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a)-b), as taught by Chen, so that the solder joint strength and reliability can be improved in Jeng and Jeng and Lin’s EDP. 

7.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin  (US Pat. Appln. Pub. 2016/0118333), Jeng et al., (US Pat. Appln. Pub. 2019/0131241, hereinafter Jeng) and further in view of Kuo et al., (US Pat. Appln. Pub. 2017/0084589, hereinafter Kuo). 

Regarding claim 13, Lin discloses an electronic device package (EDP), comprising:
a redistribution layer/RDL (154, 160, 164, in Fig. 8b; para 0077, 0078, 0088, 0097) comprising a first/bottom surface, and a second/top surface opposite to the first surface, the RDL comprising a first dielectric layer (DL) having a first opening, and a contact pad (see insulating layer 154 having the opening with an exposed conductive pad in Fig. 8b; para 0077), and the first contact pad is at least partially disposed in the first opening and exposed through the first opening; 
a solder conductor (220 in Fig. 8b; para 0092) disposed on the contact pad;
 a conductive layer (162 in Fig. 8b; para 0078) disposed on the second surface of the RDL and electrically connected to the RDL
a semiconductor die (84 in Fig. 8b; para 0069) disposed on the second surface and electrically connected to the conductive layer                                   
(Fig. 8b).
Lin does not explicitly teach: a) a width of an aperture of the first opening increasing from the first surface toward the second surface, and b) an under bump metallurgy (UBM) disposed on the second surface of the RDL.
	Jeng teaches an EDP having an interconnect structure (IS) with conventional circuit layers including a plurality of insulating layers (IL) wherein an IL of the IS (see 104 at the bottom of 102 in Fig. 1K; para 0024) has a conductive bonding contact feature/pad (106 in the bottom 104 in Fig. 1K) in an aperture therein, a width of an aperture of the first opening increasing from a first/bottom surface toward an opposing second/top surface (see the profile of the aperture having 106 therein at the bottom 104 in Fig. 1K) providing the desired shape/profile for the bonding pad, enhancing stress relief and providing improved bonding strength. 
	Kuo teaches an EDP having conductive trace layers (820 in Fig. 3; para 0052)    within an RDL wherein an UBM is formed over the conductive trace layer (see 910 over 840 in Fig. 3; para 0056) providing improved bump bonding.  
	Lin, Jeng and Kuo are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Jeng and Kuo, so that the bonding strength of the contact pad can be increased and the stress can be reduced in Lin’s EDP. 

Regarding claims 14-15 respectively, Lin, Jeng and Kuo teach substantially the entire claimed structure as applied to claim 13 above, wherein:
Lin further teaches:
	- the RDL comprising a plurality of DL (154, 160, 164 in Fig. 8b; para 0078), and width of an aperture of the second opening increases from the first surface toward the second surface (see the opening filled by 162 at the top portion of 160 in Fig. 8b); and
-	a circuit layer disposed over the RDL (see 116, 120 in Fig. 8b; para 0066)

Kuo further teaches an electronic component disposed over an RDL (die 2400 and 800  respectively in Fig. 5; para 0057, 0071), a circuit layer disposed between the RDL and the electronic component (interconnect base 2200, 800 and 2400 respectively in Fig. 5; para 0057, 0071), the circuit layer electrically connecting the electronic component to the RDL, wherein the respective UBM (910 in Fig. 5) is electrically connected to the circuit layer.

Regarding claim 16, Lin and Jeng and Kuo teach substantially the entire claimed structure as applied to claim 13 above, wherein Jeng teaches a thickness of an electrical contact being larger than that of a wiring layer of a circuit layer (see the contact 106 at the bottom 104 v/s conductive wiring 106 in top two 104 layers above the bottom 104 in Fig. 1K) providing improved bonding strength for an external contact. 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the a thickness of the contact pad being larger than that of a wiring layer of the RDL, as taught by Jeng, so that the bonding strength of the contact can be increased in Kuo and Lin’s EDP. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811